Per Curiam.
The letters of the witness Mackay were irrelevant to the issues in the action. They related to, and were written during the existence of, a former transaction in the year 1886, which had been closed and settled. Their introduction in evidence against the objection of the defendants was ■error. As we are unable to say that the minds of the jury were not affected by this evidence, to the prejudice of the defendants, there must be a new trial. Judgment reversed, and new trial ordered, with costs to abide event.